Title: To George Washington from Eliakim Littell, 15 May 1793
From: Littell, Eliakim
To: Washington, George



Newark New Jersey 15th May 1793

The Memorial of Eliakim Littell.
Humbly sheweth, That as early as the year 1776 Your Memoralist took an active part against the common enemy of this Country; by entering on board of the Schooner Putnam as sails Master, that in December of the same year, Your Memoralist Raised a Company of Rangers at my own expence; which proved of great Service to the County of Essex, N: Jersey.
2ly That as early as the Year in April 1777. Your Memoralist

Received a Commission from Congress as a first Lieutenant in Coll Ogdens Regimt, Recruited fifty Six men for during the War, and continued with them untill after the Battle of Munmoth, at which time thro’ the great fatigue I sustained, was obliged to Resign: (my health being So much impaired).
3ly That your Memoralist in the year 1780 Commanded a Company of Militia Artilery which on the 7th June at the battle of Springfield, Your Memoralist Received your Excellency’s Aprobation, together with General Daytons & many other field Officers.
4th & lastly, That in the year 1791 Your Memoralist Received a Commission in the Levy service as a Lieutenant, under the Command of General St Clair against the Indians near the (Miamia Towns on the 4th of Novr 1791) Likewise carried with him one of his Sons at his own expence without pay or rations who Remained on the field of Action, & was one of the fiew who escaped, your Memoralist was one of the Last officers who left the field, which can be well Attested; That the fatigue and hardship your Memoral[is]t Sustained, impaired his health so much, as to desable him for some Time of even earning his Bread, which has greatly Reduced him & family.
However, as your Memoralist is now thro’ the assistance of Almighty God, quite Recovered, and is able & willing to Serve his Countrey, which was always his greatest Glory, And as the countrey Calls for a great number of Officers & soldairs to subdue the Savage’s. He intrates your Excellency, to take his case into Consideration; and grant him a Commission to Raize a Company of Men; or any other Commission your Excellency, will be pleased to grant him being duly perswaded that he can raise the men, as Soon as any man in the state of New Jersey—And your Memoralist in duty Bound will ever pray

Eliakim Littelllate Lt. in the Levy Service

